Title: General Orders, 4 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 4th 1776
Parole Montreal.Countersign St Johns.


The weather proving wet and cold, the Regiments that did not encamp Yesterday, are to remain in the present quarters, until Monday Morning; when they are to march, and encamp upon the Ground assign’d them.
The undernam’d Officers are appointed by the General, to oversee the works laid out by the Engineer: Capt. Chapman of Col. Prescot’s Regiment; Lieut. Cole of Col. Wyllys’s Regiment; Lieut. Fish of Col. Larnard’s Regt; and Lieut. Goodall of Col. Reed’s Regiment.
The Colonels, or commanding Officers of regiments, are to be particular in obliging their Quarter Masters, constantly to attend to the cleaning the Streets of their encampment, and especially to the digging, and fixing the Necessaries, in the place appointed for that purpose; which are every morning to be lightly covered with fresh Earth, and at stated times filled up, and new

ones dug; To the end that all obnoxious, and unwholesome Smells, be prevented from infecting the camp, the Quarter Masters are also carefully to see all Filth and Carrion, in, or near their encampments, immediately buried.
The Honorable the Continental Congress, have been pleased to appoint William Palfrey Esqr., to be Pay Master General of the Army of the United-Colonies; he is to be respected, and obeyed as such.
Col. Parsons’s, and Col. Huntington’s Regiments, to be muster’d in the Front of their encampment, upon Tuesday morning next—They are to prepare their Rolls accordingly. The Muster Master General will attend at eight o’Clock.
William Winslow, Soldier in Capt. Johnson’s Company, in Col. McDougall’s regiment, tried at a late General Court Martial, whereof Col. Baldwin was President, for “Desertion,” is acquitted by the Court—The General orders the prisoner to be released from his confinement, and wishes he could add his approbation, of the proceedings of the court martial.
